TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00365-CV



                                Gabriel Fontenette, Jr., Appellant

                                                   v.

                         Board of Pardons & Paroles and Greg Abbott,
                                 Attorney General, Appellees



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
   NO. GN400956, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


                             MEMORANDUM OPINION

               On January 11, 2005, appellant was notified that his brief was overdue and given until

January 24, 2005, to respond to our notice. See Tex. R. App. P. 38.8(a)(1) (if appellant fails to file

brief or reasonably explain failure, appeal may be dismissed for want of prosecution). To date, we

have received no response. Accordingly, we dismiss the appeal for want of prosecution. See Tex.

R. App. P. 42.3(b) (dismissal for want of prosecution); (c) (dismissal for failure to respond to clerk’s

notice requiring response within specified time).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: February 10, 2005